Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/01/2021 has been entered.
Currently, claims 1-9 are pending in the instant application.
Claim 9 is withdrawn because the claim is directed to non-elected invention.
Claims 1-8 are under the examination. 
Claim Rejections - 35 USC § 112 (b) Indefiniteness
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


.4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “(i) producing a medical device (MED) selected from the group consisting of medical instruments, crutches, wheelchairs, hospital beds,………….. and pace makers and having a permanent marking (PM), wherein the medical device (MED) comprises a polymer (P) with the permanent marking (PM) and the permanent marking (PM) contains at least one nucleic acid (NUK) with a known partial sequence (TSEQ); (ii) isolating the permanent marking (PM); and (iii) authentication of the medical device (MED) by detection of the at least one known partial sequence (TSEQ)”.
	The recitation as “having a permanent marking (PM), wherein the medical device (MED) comprises a polymer (P) with the permanent marking (PM)” is confusing because it is unclear whether part of the medical device comprises a polymer with the PM or the whole medical device comprises a polymer with the PM in the process of producing of a medical device. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung et al. Pub. No.: US 2014/0272097 A1, publication date of September 18, 2014), in view of Mosadegh (Mosadegh et al. Biomed. Mater.; 2015; 10; 034002: page 1-12).


Jung teaches a method of marking an item with a polymeric marker molecules (e.g. DNA) for authenticating or tracking (abstract).
With regard to producing step of claim 1, Jung teaches a method of making an item with a DNA marker for authenticating or tracking that comprises providing an item for marking, applying a medium comprising a DNA marker and an optional optical and/or chemical reporter and/or an optional digital reporter to the item, wherein the DNA marker encodes information unique to said item (abstract, claim 1).  Jung teaches suitability of performing marking with DNA markers on medical supplies (para 160) including medical devices, catheters, syringes and any other medical equipment or supplies (para 163, 158); electronic components (e.g. sensors for detection of any physical change in the environment) (para 161) and textile product (para 0125-0126). 
Claim recites “A method of authenticating a medical device (MED), comprising the following steps: (i) producing a medical device (MED) selected from the group consisting of medical instruments, crutches, wheelchairs, hospital beds, support stockings, dressings, reusable surgical instruments, surgical textiles, dental materials, disinfectants, ultrasonic diagnostic equipment, disposable syringes, hearing aids, contact lenses, picture arching and communication system (PACS), tracheal tubes, tooth crowns, anesthesia equipment, ventilation equipment, radiation equipment, blood bags, defibrillators, dialysis machines, condoms, contact lens cleaners, dental implants, cleanin disinfector, cardiac catheter, artificial hip, knee or shoulder joints, stents, resorbable surgical sutures, intrauterine devices, breast implants, and pacemakers and having a permanent marking (PM)”.
In this regard, Jung teaches marking with DNA markers on any medical supplies (e.g. medical devices, catheters, syringes and any other medical equipment or supplies) (160, 163, 158). This teaching of Jung indicates the method comprises producing catheters, syringes and medical devices and supplies having permanent marking. 
Jung further teaches properties of the marker that can be permanent marker (para 09-10, 20). For example, having inability to be physically to be removed (para 09-10) and ability to withstand under extreme environmental conditions (para 20).  Jung teaches using the marker that contains at least one nucleic acid with a known partial sequence (para 53-54, 62, 64-68). For example, Jung teaches that DNA marker compound comprises a specific DNA oligomer which is used to authenticate the individual product (para 54). DNA markers may comprise one specific nucleic acid sequence or a plurality of various nucleic acid sequences (para 68), and DNA is extracted from a specific plant source (para 68). Furthermore, Jung teaches using a medium that comprises DNA marker and a suitable media for applying onto the item (claims 1 and 6, para 151-152). Jung teaches that DNA markers can be embedded in any suitable media for printing that is compatible with a printer ink or a monomer and polymer combination, or other coating agent, that may be suitable for 3D printing (see para 152). Jung teaches that suitable media can be elastomers, polyethylene and polyurethanes (para 152) and using suitable molding methods such as bead molding or matrix molding (para 157).
	With regard to isolating and authenticating step of claim 1, Jung teaches the method of isolating the permanent marking and authentication of the medical device by detection of the at least one known partial sequence (see para 147. For example, using various techniques in collecting a portion of marked item (para 147), and analyzing the collected to determine DNA sequence of nucleic acid marker and compare the determined DNA sequence with a known or reference DNA sequence (para 148).  
Jung does not exemplify producing a particular medical device recited in the claim in the method.
Mosadegh teaches 3D printing technology for fabricating artificial tissues of the cardiovascular system comprising heart valves and coronary arteries using biopolymers or polymer (see abstract, p 1 col 1 lower through col 2 para 1-2, p 3 col 1-2, Figure 4- 5). Mosadegh teaches using different biopolymers for different 3D printing methods (p 2 col 1 para 1-2), for example, using polycaprolactone in one of the 3D printing methods (see p 3 col 2 para 2, Figure 2) and using gelatin/alginate/fibrinogen hydrogel to fabricate vascular-like network (p 6 col 2 para 5, Figure 5). Mosadegh teaches fabricating artificial tissues using 3D printing and using bioinks that requires to be biocompatible after implantation (see p 2 col 2 para 1). 
Mosadegh teaches 3D printing of new classes of devices that incorporate arrays of similar sensing or actuation elements into materials and surfaces have been seamlessly integrated with biological systems or surgical tools to create electronic sensing, heart shaped membranes and balloon catheters (i.e. cardiac catheters) (p 8 col 1 para 3 through col 2). Mosadegh further teaches that 3D printing is an optimal technology for these types of devices to create for geometries that are highly complex and patient specific (see p 8 col 2 para 2, Figure 7). Mosadegh teaches that “3D printing, as a template or mold for integrated electronic sensing or for direct printing of sensors, opens the door for a wide range of implants and surgical tools such as balloon catheters or stents with integrated sensing capabilities or grafts, valves and artificial hearts that integrate mechanical pumping and/or sensing and feedback” (see p 9 col 1 para 3).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Jung, with the method that provide producing a specific medical device via fabricating using a polymer matrix, as taught by Mosadegh. Jung teaches multiple approaches in adding permanent marking (e.g. embedding DNA markers for 3D printing) into a wide variety of items including medical devices (see para 0152-0154). Jung teaches the method of using known nucleic acid sequence marker to apply to the items, and incorporating a specified amount of nucleic acid maker throughout the volume of the product and molding the medium together with DNA marker (para 122, 156-157), although Jung does not explicitly exemplify the method with a recited medical device. Mosadegh teaches 3D printing of medical devices using polymer matrices, and fabricating a wide range of implants and surgical tools [e.g. balloon catheters (i.e. cardiac catheters) and stents] via 3D printing technology. Thus, it would have been obvious to have used the method of producing medical devices (e.g. cardiac catheters and stents) via 3D printing, as taught by Mosadegh, in the method of Jung, in order to obtain the medical device having arbitrary geometries and heterogeneous material properties suitable for implantation in the body. In addition, this combination would provide producing the medical device having known DNA sequence as a marker in the entire matrix of device for authenticating the device.  
With regard to claim 2, Jung teaches the method of detection of the authentication by analyzing the item for the presence of known nucleic acid sequence using detection molecule that comprises nucleic acid probes or primer set which is complementary to the sequence of nucleic acid marker via different techniques (e.g. amplification, sequencing or hybridization) (para 134, 106, 139). Jung teaches the method comprising amplification of at least one known partial sequence of the at least one nucleic acid and/or sequencing of at least one known partial sequence of the at least one nucleic acid, and/or the hybridization of the at least one known partial sequence of the at least one nucleic acid with a detection nucleic acid (see para 134, 109, 111, 115-116, 51, 62, 75, 138-139).  For example, Jung teaches performing amplifying the nucleic acid marker using PCR, the detection molecule(s) are primers which specifically bind to a certain sequence of the nucleic acid marker (para 134, 138). Jung also teaches performing the detection via hybridization of the known nucleic acid sequence with a detection sequence (para 51, 106, 108) and sequencing of known nucleic acid sequence (para 62, 75, 139). 
With regard to claim 3, Jung teaches the method of determining the concentration of nucleic acid marker in the mixture for producing the product to be authenticated (e.g. initial concentration of nucleic acid marker) (para 71, 103, 109, 138). Jung also teaches determining the concentration of the nucleic acid marker within the collected sample and comparing to the initial amount of nucleic acid marker place in the product to be authenticated (para 138). 
With regard to claim 4, Jung teaches methods of producing the medical device with nucleic acid marker that comprise using embedding DNA markers in any suitable medium such as elastomers, polyethylene, polystyrene, urethanes and polyurethanes, acrylics and polyacrylates for processing (e.g. 3D printing, molding) (para 71,152, 158). Jung teaches using the marker that contains at least one nucleic acid with a known partial sequence (para 53-54, 62, 64-68), as previously described above. Jung further teaches methods of processing polymer into the medical device. For example, performing printing or molding of DNA containing medium into or onto the items (e.g. medical device) to be marked (see para 158). 
With regard to claim 5 (a) and (b); and claim 6, the teachings of Jung encompass method steps of providing polymer; providing a permanent marking containing known nucleic acid sequence marker; distributing the marker in medium (e.g. monomer or polymer) and processing polymer into a medical device (see para 53-54, 62, 64-68, 152, 158, claims 2, 5-7). These teachings of Jung show that the method of processing polymer comprises polymerizing the polymer. In addition, Mosadegh teaches using a number of polymer in fabricating the medical devices. For example, using polycaprolactone in one of the 3D printing methods (see p 3 col 2 para 2, Figure 2), using gelatin/alginate/fibrinogen hydrogel to fabricate vascular-like network (p 6 col 2 para 5, Figure 5); using crosslink polymer hydrogels for 3D printing (p 5 col 1, Figure 4) and using cross-linked hydrogel matrix in 3D printing of microvascular-network (Figure 5).
With regard to claim 7, Jung teaches that DNA marker compound comprises a specific DNA oligomer which is used to authenticate the individual product (para 54). In addition, Mosadegh teaches fabricating cardiac catheters and stents via 3D printing technology with polymer matrix, as described above. Thus, Jung in view of Mosadegh teaches a medical device of class III (e.g. cardiac catheter or stents) having a known DNA sequence in the device.
With regard to claim 8, Jung teaches the method of having nucleic acid permanent marking in addition to the nucleic acid having a known partial sequence contains at least one further nucleic acid, which does not have the partial sequence (para 66, 84). For example, Jung teaches the method of having DNA markers comprising a plurality of various nucleic acid sequences.
Response to Argument
The response traverses the rejection on pages 7-11 of the remarks mailed on 09/07/2021. 
The response asserts that Jung et al. and Karamessini et al. do not teach or suggest the limitation of amended claim 1.
The response asserts Jung et al. disclose a method of marking an item with naturally-derived or synthetic non-natural polymeric marker molecules for authenticating and tracking in which the method includes providing an item for marking and applying a medium including a DNA marker to the item or by providing a medium including a DNA marker and molding the medium to provide all or part of the item, abstract. However, as noted by the Office Action, Jung et al. do not teach that a polymer (P) with a permanent marking (PM) should be used to produce a medical device, let alone that the polymer (P) with the permanent marking (P) should be used to produce a medical device selected from the group of recited medical devices; and Karamessini et al. do not correct the deficiencies of Jung et al. and does not teach to produce the recited medical devices. 
The response asserts that Jung et al. and Karamessini et al. do not teach or suggest that the medical device (MED) is a medical device of class Ill selected from the group consisting of a cardiac catheter, artificial hip, knee or shoulder joints, stents, resorbable surgical sutures, intrauterine devices, breast implants, and pacemakers. Instead, as noted above, Karamessini et al. only disclose the use of binary sequence-coded polyurethanes for labeling methacrylate-based intraocular devices, which are not among the listed devices in claim 7.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This response is thoroughly reviewed and fully considered but not found persuasive. First, the rejection has been modified accordingly with the amendments, as Jung in view of Mosadegh.
Jung teaches embedding DNA markers in any suitable media (e.g. polyethylene or polyurethane polymers) for 3D printing as a permanent marker (para 0151-0154). Jung teaches marking with DNA markers in medical devices, catheters and other medical equipment or supplies in the method (see para 0163). Jung does not exemplify to produce a medical device with a polymer. However, Jung teaches embedding DNA markers in a polymer matrix for 3D printing as a permanent marker and teaches medical devices, catheters and other medical equipment or supplies as suitable items for marking with DNA markers (see para 0160 and 0163). Thus, it would have been obvious to have fabricated catheters or other medical devices by embedding DNA markers in a polymer matrix via 3D printing. Mosadegh teaches producing a medical device (e.g. cardiac catheter or stents) using 3D printing technology and polymer (see above
Thus, by learning the teachings of Jung and Mosadegh, it would have been obvious for one having skill in the art prior to the effective filing date of the invention to have produced medical devices (e.g. balloon catheters or stents) with a polymer and DNA marker via 3D printing, in order to obtain the medical device having arbitrary geometries and heterogeneous material properties suitable for implantation in the body. In addition, this combination would provide producing the medical device having known DNA sequence as a marker in the entire matrix of device for authenticating the device.  
Accordingly, the rejection is maintained.
7.	 No claims are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634